Bell, Judge.
A petition, as amended, alleging that the defendant is indebted to the petitioner in the sum of $13,200 for legal services performed on behalf of the defendant and itemizing the services as negotiations, appearance, and conferences leading to the acquisition of property; incorporation and organization of a corporation; conferences, negotiations, and drafting of leases; conferences, negotiations in connection with the zoning; and negotiations and conferences pertaining to claims against the defendant; and further alleging that these services were rendered from 1954 until 1958; that it was agreed that the defendant would have a reasonable time to pay for the services; that these services would not become due and payable until conclusion of the matters in which the defendant was represented by the petitioners; that these matters have been concluded; that the petitioner made demand upon the defendant for the payment of the account; that the defendant refused and failed to pay, and that the account is just, due, and unpaid, is a concise, clear, and well presented statement of a cause of action and is not subject to general demurrer (Henry Darling, Inc. v. Harvey-Given Co., 40 Ga. App. 771, 151 S. E. 518), nor is such a petition duplicitous, improperly laden with conclusions of the pleader, vague, indefinite, or uncertain, nor burdened with irrelevant and immaterial statements of fact, nor are allegations as to whether the agreement was oral or in writing necessary. The many special demurrers are thus answered and held to be improperly raised.
The judgment of the trial court that the general demurrers and all special demurrers be overruled is hereby affirmed.

Judgment affirmed.

Felton, C. J., and Nichols, /., concur.